Hall, Judge,
delivered the opinion of the Court:
In this case the attachment created a lien on the land; and had that been continued by the Defendant’s proceeding thereon; obtaining a judgment of-condemnation of the land and then final judgment, issuing execution, and having the land sold by virtue thereof, his title would be good. But this has not been done. The only effect of issuing the attachment and having it levied, was to give the Court jurisdiction, whereby judgment might be obtained. In this case the levy was made upon the land, but no judgment was subsequently entered condemning the land to satisfy the final judgment which might be rendered. When this final judgment was rendered, the' lands levied on were thrown into the general mass of landed property belonging to the Defendant, by taking out an execution against his property generally as is done in ordinary cases. The lien created by the attachment was lost, and the title to the land vested in the lessor of the Plaintiif; the deed to Mm being executed long before either the judgment was obtained or an execution issued. Let the rule for a new trial be discharged.